DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/753,125, filed on 02/15/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/08/2020, 01/08/2021, and 03/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the inner space" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 12 will be read as to be dependent on claim 11 to overcome antecedent issues.
Claim 14 recites the limitation "the center" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the center” will be read as “a center”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingle et al. (2011/0249120, of record).

Regarding claim 1, Bingle discloses a camera module (Figure 7, 10, camera module), comprising: a lens (24, lens, and 22, transparent cover plate) including an incident surface to be incident by an outside light (22, cover; [0078]) and a light emitting surface to emit the light having passed the incident light (surface near 18, sensor; [0078]); a heating layer ([0079] teaches 22a, inner surface of 22, cover, includes a transparent conductive coating for heating) positioned on the lens ([0079]) so as to generate heat when power is supplied thereto ([0079, 0087-0088]); and a heating wire (30a, power heater terminal, 30b, ground terminal, and 30d, ends), which is positioned 

Regarding claim 2, Bingle discloses the camera module of claim 1, wherein the heating layer is positioned on a portion of the incident surface or the light emitting surface ([0079] teaches 22a, inner surface of 22, cover, includes a transparent conductive coating for heating), and the heating wire is arranged at an area other than an area where the heating layer is positioned on the incident surface or the light emitting surface positioned with the heating layer (Figure 7 depicts 30a, power heater terminal, extends away from 22, transparent cover plate).

Regarding claim 3, Bingle discloses the camera module of claim 1, wherein the heating layer is positioned on an entire surface of any of the incident surface and the light emitting surface (22a, inner surface, is positioned on the entire surface of 22, transparent cover plate), and the heating wire is interposed between the heating layer 

Regarding claim 4, Bingle discloses the camera module of claim 1, wherein the heating layer is positioned on an entire surface of any of the incident surface and the light emitting surface (22a, inner surface, is positioned on the entire surface of 22, transparent cover plate), and the heating wire is positioned at an external surface of the heating layer (30d, ends, are positioned at an external surface of 22a, inner surface).

Regarding claim 5, Bingle discloses the camera module of claim 4, wherein a conductive material of the heating layer includes any one or more of ITO (Indium Tin Oxide), IZO (Indium Zinc Oxide), ZnO, Graphene, and CNT (Carbon Nano Tube) ([0088]).

Regarding claim 7, Bingle discloses the camera module of claim 1, wherein the heating wire includes an anode line (30a, power heater terminal; [0086] teaches 30a, power heater terminal is a power/positive terminal) and a cathode line (30b, ground terminal; [0086] teaches 30b, ground terminal, is a ground/negative terminal), each line indicating a different polarity ([0086]), wherein the anode line and the cathode line are spaced apart from each other (Figure 7).

Regarding claim 8, Bingle discloses the camera module of claim 7, wherein the anode line and the cathode line form an arc on the lens surface, and are alternately 

Regarding claim 11, Bingle discloses the camera module of claim 1, comprising: a front body coupled to the lens barrel and the lens holder (16, protective shield);
and a rear body coupled to the front body to form an inner space (14, connector portion).

Regarding claim 12, as best understood, Bingle discloses the camera module of claim 11, comprising: a PCB (26b, connector circuit board) arranged at the inner space to be spaced apart from the lens (Figure 7); and a conductive part (27, multi-wire ribbon wire, and 30c, ends) arranged at an outside surface of the lens barrel to electrically connect the heating wire with the PCB ([0086, 0089, 0090]).

Regarding claim 13, Bingle discloses the camera module of claim 12, wherein the conductive part includes a first conductive part arranged at an upper surface of the lens barrel to be electrically connected with the heating wire (30c, ends, of 30a, and 30b, terminal portions); and a second conductive part extended at one end from the first conductive part, and arranged at an outer circumferential surface of the lens barrel and electrically connected at the other end to the PCB (27, multi-wire ribbon wire; Figure 9).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. (2011/0249120, of record) in view of Park et al. (2015/0234153, of record).

Regarding claim 6, Bingle discloses the camera module of claim 1, but fails to teach wherein the heating wire includes a silver nano material formed in a 
Park discloses a wire including a silver nano material formed in a predetermined pattern (Figure 1, [0049] teaches 102, first electrode layer, and 104, second electrode layer, may be made of silver nano wires).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bingle to incorporate the teachings of Park and provide wherein the heating wire includes a silver nano material formed in a predetermined pattern. Doing so would allow for reduction of size of the camera module.

Regarding claim 15, Bingle discloses the camera module of claim 12, but fails to teach wherein the conductive part is a flexible PCB (FPCB) or a conductive film. Bingle and Park are related because both teach electrical connections in an optical device.
Park discloses a conductive part which is a flexible PCB (FPCB) or a conductive film (Figure 1, [0049] teaches 102, first electrode layer, and 104, second electrode layer, may be made of flexible metal or conductive polymer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bingle to incorporate the teachings of Park and provide wherein the conductive part is a flexible PCB (FPCB) or a conductive film. Doing so would allow for reduction of size of the camera module.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. (2011/0249120, of record) in view of Kinoshita (Examiner provided machine translation of JP 2011066560 A, of record).

Regarding claim 9, Bingle discloses the camera module of claim 1, wherein the heating wire includes a plurality of arc-shaped arc parts, each having a different radius (Figures 12B and 12C depict 30d, ends, to have a plurality of arc-shaped arc parts, including the inner and outer edges having different radius), and the plurality of arc parts has a same center (Figures 12B and 12C).
Bingle fails to teach each of the plurality of arc parts are connected in a zigzag manner. Bingle and Kinoshita are related because both teach a camera module with a heating wire.
Kinoshita discloses a camera module wherein a heating wire has a plurality of arc parts connected in a zigzag manner (Figure 9, 17, heating wire).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bingle to incorporate the teachings of Kinoshita and provide wherein each art parts are connected in a zigzag manner. Doing so would allow for uniform heating.

Regarding claim 10, Bingle discloses the camera module of claim 1, wherein an anode (30a, power heater terminal; [0086] teaches 30a, power heater terminal is a power/positive terminal) and a cathode (30b, ground terminal; [0086] teaches 30b, ground terminal, is a ground/negative terminal) are mutually connected at a center portion (Figure 7).
Bingle fails to teach wherein the heating wire is formed in a spiral shape toward a center portion of the lens surface from an external side of the lens. Bingle and Kinoshita are related because both teach a camera module with a heating wire.
Kinoshita discloses a camera module wherein a heating wire is formed in a spiral shape toward a center portion of the lens surface from an external side of the lens (Figure 5b, 13, heating wire; [0045]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bingle to incorporate the teachings of Kinoshita and provide wherein the heating wire is formed in a spiral shape toward a center portion of the lens surface from an external side of the lens. Doing so would allow for uniform heating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872